DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office action is in response to the amendment filed 07/31/2019. Claims 1-30 are pending with claims 21-30 newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the console cover" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geraetebau (DE 29910901).
Regarding claim 21, Geraetebau discloses a refrigerator for a vehicle, comprising: a compartment (10, Figs. 1-5); a door that opens and closes the compartment; a machine room (space including compressor 25 and condenser 27) provided at a side of the compartment (Fig. 1); a compressor (25) provided in the machine room to compress a refrigerant; a condensation module (26) provided in the machine room to condense the refrigerant; an evaporation module (35) accommodated into the compartment (10) to evaporate the refrigerant and thereby to cool the compartment (paragraph 23); and an adiabatic hinge support (integral edge web 16 of support rim 15 including pivot connection to door 17) comprising an inner support and an outer support spaced apart from each other, the inner and outer supports each protruding upward to support a hinge shaft of the door (inner and outer supports of 16 shown protruding to create pivot connection to door 17, Fig. 5), wherein the adiabatic hinge support further comprises a connection bar (bottom surface of the connection bar 16) connecting the inner support to the outer support.
Regarding claim 22, The refrigerator according to claim 21, wherein an upper surface of the evaporation module (35) contacts a bottom surface of the connection bar (bottom surface of the connection bar 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Geraetebau (DE 29910901) in view of Fujiwara et al. (US Pat. 4,545,213).
Regarding claim 1, Geraetebau discloses a refrigerator (cool box) for a vehicle (see paragraph 9 of the machine translation), comprising: a compartment (10, Figs. 1-5); a door (17) that opens and closes the compartment; a machine room (space including compressor 25 and condenser 27) provided at a side of the compartment (Fig. 1); a compressor (25) provided in the machine room to compress a refrigerant; a condenser (26) provided in the machine room to condense the refrigerant; an expansion means (capillary tube) to expand the refrigerant condensed in the condenser (paragraph 41); an evaporator (35) accommodated into the compartment (10) to evaporate the refrigerant and thereby to cool the compartment (paragraph 23); and an adiabatic hinge support (integral edge web 16 of support rim 15 including pivot connection to door 17) covering an upper end of the evaporator (16 of support covering top of compartment 10 over upper end of evaporator 35, Fig. 5), the adiabatic hinge support supporting the door to allow opening and closing of the door (door 17 supported by pivot attachment to adiabatic hinge support 16; Figs. 4-5), wherein a portion of an upper edge of the compartment is not covered by the adiabatic hinge support (adiabatic hinge support 16 only shown on the left upper edge of the compartment with a portion of an upper edge of the compartment is not covered by the adiabatic hinge support).
Although Geraetebau teaches a capillary tube as the expansion means to expand the refrigerant condensed in the condenser, and does not explicitly teach an expansion valve, Fujiwara teaches it is known for a refrigerator for a vehicle to utilize either expansion valves or capillary tubes (column 12, lines 37-43) with an expansion valve allowing for variable restriction of the expansion means to control the operation of the evaporator (column 7, lines 3-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigerator of Geraetebau to have the expansion means be an expansion valve taught by Fujiwara in order to substitute known types of refrigerant expansion means to provide cooling and operational control of the evaporator.
Regarding claim 4, Geraetebau as modified discloses the refrigerator according to claim 1, wherein the adiabatic hinge support (16) extends beyond the compartment to an outside, and covers an upper end of the compartment (10, Fig. 1).
Regarding claim 5, Geraetebau as modified discloses the refrigerator according to claim 1, wherein the adiabatic hinge support (16) comprises an inner support and an outer support spaced apart from each other, the inner and outer supports each protruding upward to support a hinge shaft of the door (inner and outer supports of 16 shown protruding to create pivot connection to door 17, Fig. 5).
Regarding claim 6, Geraetebau as modified discloses the refrigerator according to claim 5, further comprising a connection bar (raised bar portion between supports of 16) connecting the inner support to the outer support (Figs. 3-4).
Regarding claim 7, Geraetebau as modified discloses the refrigerator according to claim 6, wherein the evaporator (35) contacts a bottom surface of the connection bar (bottom surface of the connection bar 16).
Regarding claim 10, Geraetebau as modified discloses the refrigerator according to claim 1, further comprising a cover (cover portion 15 around top edge of compartment 10) covering an upper edge of the compartment together with the adiabatic hinge support (15 integrated and together with the adiabatic hinge support 16).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Geraetebau (DE 29910901) in view of Fujiwara et al. (US Pat. 4,545,213), further in view of Salyer et al. (US PG Pat. 6,192,703).
Regarding claim 8, Geraetebau as modified discloses the refrigerator according to claim 1, wherein the compartment is an insulated body (foam insulation; paragraph 34) having an opened top (Fig. 5) but does not explicitly teach the compartment is a vacuum adiabatic body.
Salyer teaches it is known for a portable refrigerator (Fig. 2) including a compartment that is a vacuum adiabatic body (column 1, lines 45-65) that provides insulation values which are 10 times greater than obtained with conventional foam insulation (column 7, lines 6-9). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigerator of Geraetebau to have the compartment be a vacuum adiabatic body taught by Salyer in order to increase the insulation value of the compartment.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Geraetebau (DE 29910901) in view of Kruck et al. (US Pat. 4,917,256).
Regarding claim 23, Geraetebau discloses the refrigerator according to claim 21, but does not explicitly teach wherein the evaporation module comprises: a rear cover provided at a rear side to accommodate one or more parts; a front cover provided at a front side of the rear cover to face the cavity, a space is provided in the evaporation module by the front cover and the rear cover to accommodate the parts in the space.
Kruck teaches the concept of a refrigerator including an evaporation module (module including at least evaporator 68, fan 74) comprises: a rear cover (170) provided at a rear side to accommodate one or more parts (68, 74, 88); a front cover (cover with openings 78, 80) provided at a front side of the rear cover to face the cavity (Fig. 3), a space is provided in the evaporation module by the front cover and the rear cover to accommodate the parts in the space (space including 68, 74, 88) to provide a new and improved appliance of modular construction that may be manufactured at one location and shipped in knockdown form to another location and may be readily assembled by unskilled personnel without the use of tools or separate fastening means (column 2, lines 24-35). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigerator of Geraetebau to have the evaporation module comprises: a rear cover provided at a rear side to accommodate one or more parts; a front cover provided at a front side of the rear cover to face the cavity, a space is provided in the evaporation module by the front cover and the rear cover to accommodate the parts in the space taught by Kruck in order to substitute known types of evaporator modules for the refrigerator to facilitate manufacturing and assembly of the refrigerator.
Regarding claim 24, Geraetebau as modified discloses the refrigerator according to claim 23, and Kruck further teaches a plurality of compartments (compartments holding 68, 74) is provided in the rear cover (170).
Regarding claim 25, Geraetebau as modified discloses the refrigerator according to claim 23, and Kruck further teaches wherein the parts include at least one of a lamp or light source (88), or a temperature sensor.
Allowable Subject Matter
Claims 12-20 and 26-30 are allowed.
Claims 2-3, 9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks page 17, filed 06/01/2022, with respect to claim 17 has been fully considered and are persuasive.  The rejection of claim 17 has been withdrawn. 
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Applicant argues, Remarks pages 11-16 with respect to the 35 U.S.C. 103 rejections of claims 1, 4-8 and 10, Geraetebau does not teach a portion of an upper edge of the compartment is not covered by the adiabatic hinge support.
This is not found persuasive because Geraetebau teaches a portion of an upper edge of the compartment is not covered by the adiabatic hinge support (interpreted as adiabatic hinge support 16 only shown covering the left upper edge of the compartment with a portion of an upper edge of the compartment not being covered by the adiabatic hinge support). Therefore, Geraetebau meets the limitations as claimed and the rejection is maintained.
Applicant argues, Remarks pages 17 with respect to the 35 U.S.C. 103 rejections of claims 5-6 and 21, Geraetebau does not teach the adiabatic hinge support comprises an inner support and an outer support spaced apart from each other, the inner and outer supports each protruding upward to support a hinge shaft of the door, a connection bar connecting the inner support to the outer support.
This is not found persuasive because Geraetebau discloses the adiabatic hinge support (16) comprises an inner support and an outer support spaced apart from each other (16 shown with raised side portions interpreted as the inner and outer supports having hinge portion of door 17 between the inner and outer supports; see Figs. 3-4), the inner and outer supports each protruding upward to support a hinge shaft of the door (inner and outer supports of 16 shown protruding to create pivot connection to door 17, Fig. 5), and a connection bar (raised bar portion between inner and outer supports of 16) connecting the inner support to the outer support (Figs. 3-4). Therefore, Geraetebau meets the limitations as claimed and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763